 



Exhibit 10.1
AMENDED AND RESTATED EXECUTIVE CHANGE-IN-CONTROL AGREEMENT
     This AMENDED AND RESTATED EXECUTIVE CHANGE-IN-CONTROL AGREEMENT
(“Agreement”), dated as of March 16, 2007, by and between The Lamson & Sessions
Co., an Ohio corporation (the “Company”), and Michael J. Merriman, Jr. (the
“Executive”);
WITNESSETH:
     WHEREAS, the Executive is a senior executive of the Company and has made
and is expected to continue to make major contributions to the profitability,
growth and financial strength of the Company;
     WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as that term is hereafter
defined) exists;
     WHEREAS, the Company desires to assure itself of both present and future
continuity of management in the event of a Change in Control and desires to
establish certain minimum compensation rights of its key senior executive
officers, including the Executive, applicable in the event of a Change in
Control;
     WHEREAS, the Company wishes to ensure that its senior executives are not
practically disabled from discharging their duties upon a Change in Control;
     WHEREAS, this Agreement is not intended to alter materially the
compensation and benefits which the Executive could reasonably expect to receive
from the Company absent a Change in Control and, accordingly, although effective
and binding as of the date hereof, this Agreement shall become operative only
upon the occurrence of a Change in Control;
     WHEREAS, the Executive is willing to render services to the Company on the
terms and subject to the conditions set forth in this Agreement; and
     WHEREAS, this Agreement amends and restates the Executive Change-in-Control
Agreement dated as of October 26, 2006 (the “Prior Agreement”) between the
Company and Executive, which Prior Agreement will, without further action, be
superseded as of the date first above written.
     NOW, THEREFORE, the Company and the Executive agree as follows:
     1. Operation of Agreement:
          (a) This Agreement shall be effective and binding immediately upon its
execution, but, anything in this Agreement to the contrary notwithstanding, this
Agreement shall not become operative unless and until there shall have occurred
a Change in Control. For purposes of this Agreement, a “Change in Control” shall
have occurred if at any time during the Term (as that term is hereafter defined)
any of the following events shall occur:
               (i) The acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities and Exchange Act
of 1934, as amended (the “Exchange Act”) (a “Person”) of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either: (A) the then-outstanding shares of common stock of the Company
(the “Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (“Voting Stock”); provided, however, that for purposes
of this subsection (i), the following acquisitions shall not constitute a Change
in Control: (1) any acquisition directly from the Company, (2) any acquisition
by the Company, (3) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary of the Company,
or (4) any acquisition by any Person pursuant to a transaction which complies
with clauses (A), (B) and (C) of subsection (iii) of this Section 1(a); or

 



--------------------------------------------------------------------------------



 



               (ii) Individuals who, as of the date hereof, constitute the Board
of Directors of the Company, (the “Incumbent Board”) cease for any reason (other
than death or disability) to constitute at least a majority of the Board of
Directors of the Company; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be considered as though such individual were a member of the Incumbent
Board, but excluding for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest (within the meaning of Rule 14a-11 of the Exchange Act) with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board of
Directors of the Company; or
               (iii) Consummation of a reorganization, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Company Common
Stock and Voting Stock immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Company Common Stock and Voting Stock of the
Company, as the case may be, (B) no Person (excluding any entity resulting from
such Business Combination or any employee benefit plan (or related trust)
sponsored or maintained by the Company or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (C) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board of
Directors of the Company, providing for such Business Combination; or
               (iv) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
          (b) Upon the occurrence of a Change in Control at any time during the
Term, this Agreement shall become immediately operative.
          (c) The period during which this Agreement shall be in effect (the
“Term”) shall commence as of the date hereof and shall expire as of the later of
(i) the close of business on December 31, 2009 or (ii) the expiration of the
Period of Employment (as that term is hereafter defined); provided, however,
that (A) commencing on January 1, 2007 and each January 1 thereafter prior to
the occurrence of a Change in Control, the term of this Agreement shall
automatically be extended for an additional year unless, not later than
December 30 of the immediately preceding year, the Company or the Executive
shall have given notice that it or he, as the case may be, does not wish to have
the Term extended, and (B) subject to Section 8 hereof, if, prior to a Change in
Control, the Executive ceases for any reason to be an officer of the Company,
thereupon the Term shall be deemed to have expired and this Agreement shall
immediately terminate and be of no further effect.

2



--------------------------------------------------------------------------------



 



     2. Employment: Period of Employment:
          (a) Subject to the terms and conditions of this Agreement, upon the
occurrence of a Change in Control, the Company shall continue the Executive in
its employ and the Executive shall remain in the employ of the Company for the
period set forth in Section 2(b) hereof (the “Period of Employment”), in the
position and with substantially the same duties and responsibilities that he had
immediately prior to the Change in Control, or to which the Company and the
Executive may hereafter mutually agree in writing. Throughout the Period of
Employment, the Executive shall devote substantially all of his time during
normal business hours (subject to vacations, sick leave and other absences in
accordance with the policies of the Company as in effect for senior executives
immediately prior to the Change in Control) to the business and affairs of the
Company, but nothing in this Agreement shall preclude the Executive from
devoting reasonable periods of time during normal business hours to (i) serving
as a director, trustee or member of or participant in any organization or
business, (ii) engaging in charitable and community activities, or (iii)
managing his personal investments.
          (b) The Period of Employment shall commence on the date of an
occurrence of a Change in Control and, subject only to the provisions of
Section 4 hereof, shall continue until the earlier of (i) the expiration of the
third anniversary of the occurrence of the Change in Control, (ii) the
Executive’s death; provided, however, that commencing on each anniversary of the
Change of Control, the expiration of the Period of Employment provided for under
clause (i) of this Section 2(b) shall automatically be extended for an
additional year unless, not later than 90 calendar days prior to such
anniversary date, either the Company or the Executive shall have given written
notice to the other that the Period of Employment shall not be so extended.
     3. Compensation During Period of Employment:
          (a) Upon the occurrence of a Change in Control, the Executive shall
receive during the Period of Employment (i) annual base salary at a rate not
less than the Executive’s annual fixed or base compensation (payable monthly or
otherwise as in effect for senior executives of the Company immediately prior to
the occurrence of a Change in Control) or such higher rate as may be determined
from time to time by the Board of Directors of the Company (the “Board”) or the
Compensation Committee thereof (the “Committee”) (which base salary at such rate
is herein referred to as “Base Pay”) and (ii) an annual amount equal to not less
than the average of the aggregate annual bonus, incentive or other payments of
cash compensation in addition to the amounts referred to in clause (i) above
made or to be made in regard to services rendered in any calendar year during
the period of two calendar years immediately preceding the year in which the
Change in Control occurred pursuant to any bonus, incentive, profit sharing,
performance, discretionary pay or similar policy, plan, program or arrangement
of the Company or any successor thereto providing benefits at least as great as
the benefits payable thereunder prior to a Change in Control (or, if the Change
in Control occurs before the Executive shall have received annual bonuses for
two complete calendar years of employment with the Company, the annual bonus
that would have been payable to the Executive pursuant to any bonus, incentive,
profit sharing, performance, discretionary pay or similar policy, plan, program
or arrangement of the Company or any successor thereto for the calendar year in
which the Change in Control occurs had all relevant levels of performance for
that calendar year been exactly at the Executive’s target level, if greater)
(“Incentive Pay”); provided, however, that with the prior written consent of the
Executive, nothing herein shall preclude a change in the mix between Base Pay
and Incentive Pay so long as the aggregate cash compensation received by the
Executive in any one calendar year is not reduced in connection therewith or as
a result thereof; and provided further, however, that in no event shall any
increase in the Executive’s aggregate cash compensation or any portion thereof
in any way diminish any other obligation of the Company under this Agreement.
          (b) For his service pursuant to Section 2(a) hereof, during the Period
of Employment the Executive shall be a full participant in, and shall be
entitled to the perquisites, benefits and service credit for benefits as
provided under, any and all employee retirement income and welfare benefit and
other fringe benefit policies, plans, programs or arrangements in which senior
executives of the Company participate, including without limitation any stock
option, stock purchase, stock appreciation, savings, pension, supplemental
executive retirement or/ other retirement income or welfare benefit (within the
meaning of Section 3(1) of the Employee Retirement Income Act of 1974, as
amended), deferred compensation, incentive compensation, group and/or executive
life, health, medical/hospital or other insurance (whether funded by actual
insurance or self-insured by the Company), disability, salary continuation,
expense reimbursement (including automobile allowances and reimbursement of club
dues and financial planning fees) and other employee benefit policies, plans,
programs or arrangements that may now exist or

3



--------------------------------------------------------------------------------



 




any equivalent successor policies, plans, programs or arrangements that may be
adopted hereafter by the Company providing perquisites, benefits and service
credit for benefits at least as great as are payable thereunder prior to a
Change in Control (collectively, “Employee Benefits”); provided, however, that
the Executive’s rights thereunder shall be governed by the terms thereof and
shall not be enlarged hereunder or otherwise affected hereby. Subject to the
proviso in the immediately preceding sentence, if and to the extent that the
Company determines, in the exercise of its reasonable judgment after
consultation with nationally recognized legal counsel, that any perquisite,
benefit or service credit for benefits is not or cannot be paid or provided
under any such policy, plan, program or arrangement as a result of the amendment
or termination thereof, then the Company shall itself pay or provide therefor.
Nothing in this Agreement shall preclude improvement or enhancement of any such
Employee Benefits, provided that no such improvement shall in any way diminish
any other obligation of the Company under this Agreement.
          (c) The Company has determined that the amounts payable pursuant to
this Section 3 constitute reasonable compensation for services to be rendered
during the Period of Employment.
     4. Termination Following a Change in Control:
          (a) In the event of the occurrence of a Change in Control, the
Executive’s employment may be terminated by the Company during the Period of
Employment and the Executive shall not be entitled to the benefits provided by
Section 5 hereof only upon the occurrence of one or more of the following
events:
               (i) The Executive’s death;
               (ii) If the Executive shall become permanently disabled within
the meaning of, and begins actually to receive disability benefits pursuant to,
the long-term disability plan in effect for senior executives of the Company
immediately prior to the Change in Control; or
               (iii) For “Cause,” which for purposes of this Agreement shall
mean that, prior to any termination pursuant to Section 4(b) hereof, the
Executive shall have committed:
                    (A) an intentional act of fraud, embezzlement or theft in
connection with his duties or in the course of his employment with the Company;
                    (B) intentional wrongful damage to property of the Company;
or
                    (C) intentional wrongful disclosure of secret processes or
confidential information of the Company;
and any such act shall have been materially harmful to the Company. For purposes
of this Agreement, no act, or failure to act, on the part of the Executive shall
be deemed “intentional” if it was due primarily to an error in judgment or
negligence, but shall be deemed “intentional” only if done, or omitted to be
done, by the Executive not in good faith and without reasonable belief that his
action or omission was in the best interest of the Company. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for “Cause”
hereunder unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
three-quarters of the Board then in office at a meeting of the Board called and
held for such purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with his counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive had
committed an act set forth above in this Section 4(a)(iii) and specifying the
particulars thereof in detail. Nothing herein shall limit the right of the
Executive or his beneficiaries to contest the validity or propriety of any such
determination.
          (b) In the event of the occurrence of a Change in Control, during the
Period of Employment, the Executive shall be entitled to the benefits as
provided in Section 5 hereof upon the occurrence of one or more of the following
events:

4



--------------------------------------------------------------------------------



 



               (i) Any termination by the Company of the employment of the
Executive which termination shall be for any reason other than for Cause or as a
result of the death of the Executive or by reason of the Executive’s disability
and the actual receipt of disability benefits in accordance with
Section 4(a)(ii) hereof; or
               (ii) Termination by the Executive of his employment with the
Company upon the occurrence of any of the following events:
                    (A) Failure to elect, re-elect or otherwise maintain the
Executive in the office or position in the Company which the Executive held
immediately prior to a Change in Control, or the removal of the Executive as a
Director of the Company (or any successor thereto) if the Executive shall have
been a Director of the Company immediately prior to the Change in Control;
                    (B) A significant adverse change in the nature or scope of
the authorities, powers, functions, responsibilities or duties attached to the
position with the Company which the Executive held immediately prior to the
Change in Control, any reduction in the aggregate of the Executive’s Base Pay
and Incentive Pay received from the Company, or the termination of the
Executive’s rights to any Employee Benefits to which he was entitled immediately
prior to the Change in Control or a reduction in scope or value thereof without
the prior written consent of the Executive, any of which is not remedied within
ten (10) calendar days after receipt by the Company of written notice from the
Executive of such change, reduction or termination, as the case may be;
                    (C) A determination by the Executive made in good faith that
as a result of a Change in Control and a change in circumstances thereafter
significantly affecting his position, including without limitation a change in
the scope of the business or other activities for which he was responsible
immediately prior to the Change in Control, he has been rendered substantially
unable to carry out, has been substantially hindered in the performance of, or
has suffered a substantial reduction in, any of the authorities, powers,
functions, responsibilities or duties attached to the position held by the
Executive immediately prior to the Change in Control, which situation is not
remedied within ten (10) calendar days after written notice to the Company from
the Executive of such determination;
                    (D) The liquidation, dissolution, merger, consolidation or
reorganization of the Company or transfer of all or a significant portion of its
business and/or assets, unless the successor or successors (by liquidation,
merger, consolidation, reorganization or otherwise) to which all or a
significant portion of its business and/or assets have been transferred
(directly or by operation of law) shall have assumed all duties and obligations
of the Company under this Agreement pursuant to Section 11 hereof;
                    (E) The Company shall relocate its principal executive
offices, or require the Executive to have his principal location of work
changed, to any location which is in excess of fifty (50) miles from the
location thereof immediately prior to the Change of Control or the Company shall
require the Executive to travel away from his office in the course of
discharging his responsibilities or duties hereunder significantly more (in
terms of either consecutive days or aggregate days in any calendar year) than
was required of him prior to the Change of Control without, in either case, his
prior written consent; or
                    (F) Without limiting the generality or effect of the
foregoing, any material breach of this Agreement by the Company or any successor
thereto.

5



--------------------------------------------------------------------------------



 



          (c) A termination by the Company pursuant to Section 4(a) hereof or by
the Executive pursuant to Section 4(b) hereof shall not affect any rights which
the Executive may have pursuant to any agreement, policy, plan, program or
arrangement of the Company providing Employee Benefits, which rights shall be
governed by the terms thereof. If this Agreement or the employment of the
Executive is terminated under circumstances in which the Executive is not
entitled to any payments under Sections 3 or 5 hereof, the Executive shall have
no further obligation or liability to the Company hereunder with respect to his
prior or any future employment by the Company.
     5. Severance Compensation:
          (a) If, following the occurrence of a Change in Control, the Company
shall terminate the Executive’s employment during the Period of Employment other
than pursuant to Section 4(a) hereof, or if the Executive shall terminate his
employment pursuant to Section 4(b) hereof, the Company shall pay to the
Executive the amounts specified in this Section 5(a) and, if required to be paid
in a lump sum, the Company shall pay such amounts within five (5) business days
after the date (the “Termination Date”) that the Executive’s employment is
terminated (the effective date of which shall be the date of termination or such
other date that may be specified by the Executive if the termination is pursuant
to Section 4(b) hereof), provided that, if on the Termination Date the Executive
is a Key Employee (as defined in Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) and Section 416(i) of the Code (without regard to
paragraph 5 thereof)) and if the payments to be made to the Executive hereunder
are subject to Section 409A of the Code, the Company shall pay such amounts on
the first day of the seventh month following the Termination Date (or, if
earlier, as soon as practicable after the date of the Executive’s death):
               (i) In lieu of any further payments to the Executive for periods
subsequent to the Termination Date, the Company shall pay to the Executive, a
lump sum payment in an amount equal to the present value (using a discount rate
equal to the then-applicable interest rate prescribed by the Pension Benefit
Guarantee Corporation for benefit valuations in connection with
non-multiemployer pension plan terminations assuming the immediate commencement
of benefit payments (the “Discount Rate”)) of the sum of (A) the aggregate Base
Pay (at the greater of the highest rate in effect either immediately preceding
the occurrence of the Change in Control or during the Period of Employment) for
each remaining year or partial year of the Period of Employment which the
Executive would have received had such termination or breach not occurred, plus
(B) the aggregate incentive pay that the Executive would have received pursuant
to this Agreement during the remainder of the Period of Employment had his
employment continued for the remainder of the Period of Employment (calculated
as “Incentive Pay” in accordance with the provisions of Section 3(a) hereof).
                    (ii) (A) For the remainder of the Period of Employment the
Company shall arrange to provide the Executive with Employee Benefits (other
than (I) the retirement income, supplemental executive retirement and other
benefits described in (iii) below, (II) the Company’s matching contributions
under the 401(k) Plan described in (iv) below and (III) stock option, stock
purchase, stock appreciation and similar compensatory benefits) substantially
similar to those which the Executive was receiving or entitled to receive
immediately prior to the Termination Date (and if and to the extent the Company
determines in the exercise of its reasonable judgment after consultation with
nationally recognized legal counsel, that such benefits shall not or cannot be
paid or provided under any policy, plan, program or arrangement of the Company,
then the Company shall itself pay or provide for the payment to the Executive,
his dependents and beneficiaries, such Employee Benefits); provided, however,
that any such payment by the Company that is less beneficial to the Executive or
the Executive’s beneficiaries and dependents from a tax perspective shall be
increased appropriately to reflect the loss to the Executive or the Executive’s
dependents and beneficiaries.
                    (B) Notwithstanding Section 5(a)(ii)(A): (I) with respect to
medical and dental benefits, the first 18 months of the remainder of the Period
of Employment shall be considered to be the period during which the Executive
shall be eligible for continuation coverage under Section 4980B of the Code, and
the Company shall reimburse the Executive for the amount of the premiums for
such continuation coverage; and (II) if the Company determines that the
provision of medical and dental benefits under this Section 5(a)(ii) is likely
to result in negative tax consequences to the Executive, the Company will use
its reasonable best efforts to make other

6



--------------------------------------------------------------------------------



 



arrangements to provide a substantially similar benefit to the Executive that
does not have such negative tax consequences, which may include, making a lump
sum payment at the earliest time permitted under Section 409A of the Code, in an
amount equal to the Company’s reasonable determination of the present value of
any such benefits that, if provided, would result in negative tax consequences
to the Executive and/or providing such benefits through insurance coverage on
the Executive’s behalf.
                    (C) Without otherwise limiting the purposes or effect of
Section 6 hereof, Employee Benefits payable to the Executive pursuant to this
Section 5(a)(ii) by reason of any “welfare benefit plan” of the Company (as the
term “welfare benefit plan” is defined in Section 3(1) of the Employee
Retirement Income Act of 1974, as amended) shall be reduced to the extent
comparable welfare benefits are actually received by the Executive from another
employer during such period following the Executive’s Termination Date until the
expiration of the Period of Employment.
               (iii) In addition to the retirement income, supplemental
executive retirement, and other benefits to which the Executive is entitled
under the Company’s Retirement Plans, the Executive will be entitled to a lump
sum payment in an amount equal to the actuarial equivalent (using the Discount
Rate and the applicable mortality table under Section 417(e)(3) of the Code) of
the excess of (A) the retirement pension benefits that would be payable to the
Executive under the Retirement Plans if (x) the Executive continued to be
employed through the end of the Period of Employment given the Executive’s Base
Pay and Incentive Pay (without regard to any amendment to the Retirement Plans
made subsequent to a Change in Control which adversely affects in any manner the
computation of retirement benefits thereunder) for the calendar year in which
the Executive’s employment is terminated (or, if higher, for the calendar year
immediately prior to the Change in Control) and (y) provided that the Executive
is a party to an Amended and Restated Executive Supplemental Retirement
Agreement (a “SERP”), the fraction set forth in Section 2.2(b) of his SERP is
equal to one, over (B) the retirement pension benefits that the Executive is
entitled to receive (either immediately or on a deferred basis) under the
Retirement Plans. For purposes of this subsection (iii), “Retirement Plans”
means the pension, retirement income, supplemental employee or executive
retirement, excess benefits and life and similar benefit plans in which the
Executive participates at the time of a Change in Control providing retirement
perquisites, benefits and service credit for benefits.
               (iv) The Company shall pay to the Executive (A) the amount of the
matching contributions that would have been made to The Lamson & Sessions Co.
Deferred Savings Plan (the “401(k) Plan”) by the Company and allocated to the
Executive’s account thereunder as of the end of the Period of Employment if the
Executive had continued to be employed through the end of the Period of
Employment given the Executive’s Base Pay and Incentive Pay for the calendar
year in which the Executive’s employment is terminated (or, if higher, for the
year immediately prior to the Change in Control), and assuming the Executive’s
salary deferral was at the maximum permissible level less (B) the amount of the
matching contributions made to the 401(k) Plan by the Company and allocated to
the Executive’s account thereunder at the Termination Date.
          (b) There shall be no right of set-off or counterclaim in respect of
any claim, debt or obligation against any payment to or benefit for the
Executive provided for in this Agreement.
          (c) Without limiting the rights of the Executive at law or in equity,
if the Company fails to make any payment required to be made hereunder on a
timely basis, the Company shall pay interest on the amount thereof at an
annualized rate of interest equal to the then-applicable Discount Rate.
     6. No Mitigation Obligation:
          The Company hereby acknowledges that it will be difficult, and may be
impossible, for the Executive to find reasonably comparable employment following
the Termination Date. In addition, the Company acknowledges that its severance
pay plan applicable in general to its salaried employees does not provide for
mitigation, offset or reduction of any severance payment received thereunder.
Accordingly, the parties hereto expressly agree that the payment of the
severance compensation by the Company to the Executive in accordance with

7



--------------------------------------------------------------------------------



 




the terms of this Agreement will be liquidated damages, and that the Executive
shall not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, nor shall any profits,
income, earnings or other benefits from any source whatsoever create any
mitigation, offset, reduction or any other obligation on the part of the
Executive hereunder or otherwise, except as expressly provided in
Section 5(a)(ii) hereof.
     7. Legal Fees and Expenses:
          (a) It is the intent of the Company that the Executive not be required
to incur the expenses associated with the enforcement of his rights under this
Agreement by litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, if it should appear to the Executive that
the Company has failed to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes any action
to declare this Agreement void or unenforceable, or institutes any litigation
designed to deny, or to recover from, the Executive the benefits intended to be
provided to the Executive hereunder, the Company irrevocably authorizes the
Executive from time to time to retain counsel of’ his choice, at the expense of
the Company as hereafter provided, to represent the Executive in connection with
the initiation or defense of any litigation or other legal action, whether by or
against the Company or any Director, officer, stockholder or other person
affiliated with the Company, in any jurisdiction. Notwithstanding any existing
or prior attorney-client relationship between the Company and such counsel, the
Company irrevocably consents to the Executive’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Executive agree that a confidential relationship shall exist between the
Executive and such counsel. The Company shall pay or cause to be paid and shall
be solely responsible for any and all attorneys’ and related fees and expenses
incurred by the Executive as a result of the Company’s failure to perform this
Agreement or any provision hereof or as a result of the Company or any person
contesting the validity or enforceability of this Agreement or any provision
hereof as aforesaid.
          (b) To ensure that the provisions of this Agreement can be enforced by
the Executive, the Company shall establish certain trust arrangements (“Trusts”)
with an independent banking association as Trustee (“Trustee”). The Company
shall execute and deliver a Trust Agreement (“Trust Agreement”) and a Trust
Agreement for Attorneys’ Fees (“Trust Agreement for Attorneys’ Fees”) between
the Trustee and the Company, and when so executed and delivered each Trust
Agreement and Trust Agreement for Attorneys’ Fees shall be deemed to be a part
of this Agreement and shall set forth the terms and conditions relating to
payment from the Trust under the Trust Agreement of compensation and other
benefits pursuant to Sections 3 and 5 hereof owed by the Company, and payment
from the Trust under the Trust Agreement for Attorneys’ Fees of attorneys’ and
related fees and expenses pursuant to Section 7(a) hereof owed by the Company.
The Executive shall first make demand on the Company for any payments due the
Executive pursuant to Section 7(a) hereof prior to making demand therefor on the
Trustee under the Trust Agreement for Attorneys’ Fees. Payments by such Trustee
shall discharge the Company’s liability under Section 7(a) hereof only to the
extent that trust assets are used to satisfy such liability.
          (c) Upon the occurrence of a Change in Control, the Company shall
promptly, to the extent it has not previously done so, and in any event within
five (5) business days:
               (i) transfer to the Trustee to be added to the principal of the
Trust under the Trust Agreement a sum equal to the present value on the date of
the Change in Control of the payments to be made to the Executive under the
provisions of Section 5 hereof; provided, however, that the Company shall not be
required to transfer, in the aggregate, to the Trust under the Trust Agreement a
sum in excess of the maximum amount authorized from time to time by its
Directors. Any payments of compensation, supplemental pension or other benefits
by the Trustee pursuant to the Trust Agreement shall, to the extent thereof,
discharge the Company’s obligation to pay compensation, supplemental pension and
other benefits hereunder, it being the intent of the Company that assets in such
Trust be held as security for the Company’s obligation to pay compensation,
supplemental pension and other benefits under this Agreement; and
               (ii) transfer to the Trustee to be added to the principal of the
Trust under the Trust Agreement for Attorneys’ Fees the sum of TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000), it being the intent of the Company that assets in
such Trust be held as security for the Company’s obligation under Section 7(a)
hereof. The Executive understands and acknowledges that the entire corpus of the
Trust

8



--------------------------------------------------------------------------------



 



under the Trust Agreement for Attorneys’ Fees will be $250,000 and that said
amount will be available to discharge not only the obligations of the Company to
the Executive under Section 7(a) hereof, but also similar obligations of the
Company to other executives under similar provisions.
     8. Employment Rights:
          Nothing expressed or implied in this Agreement shall create any right
or duty on the part of the Company or the Executive to have the Executive remain
in the employment of the Company prior to any Change in Control; provided,
however, that any termination of employment of the Executive or the removal of
the Executive from the office or position in the Company (as a result of a
pending Change in Control) following the commencement of any discussion with a
third person that ultimately results in a Change in Control shall be deemed to
be a termination or removal of the Executive after a Change in Control for
purposes of this Agreement.
     9. Withholding of Taxes:
          The Company may withhold from any amounts payable under this Agreement
all federal, state, city or other taxes as shall be required pursuant to any law
or government regulation or ruling.
     10. Certain Additional Payments by the Company:
          (a) Anything in this Agreement to the contrary notwithstanding, in the
event that this Agreement shall become operative and it shall be determined (as
hereafter provided) that any payment or distribution by the Company or any of
its affiliates to or for the benefit of the Executive, whether paid or payable
or distributed or distributable pursuant to the terms of this Agreement or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement, including without limitation any stock option, performance
share, performance unit, stock appreciation right or similar right, or the lapse
or termination of any restriction on or the vesting or exercisability of any of
the foregoing (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
any successor provision thereto) by reason of being considered “contingent on a
change in ownership or control” of the Company, within the meaning of
Section 280G of the Code (or any successor provision thereto) or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such tax (such tax or taxes, together with any such interest and penalties,
being hereafter collectively referred to as the “Excise Tax”), then the
Executive will be entitled to receive an additional payment or payments
(collectively, a “Gross-Up Payment”); provided, however, that no Gross-Up
Payment shall be made with respect to the Excise Tax, if any, attributable to
(i) any incentive stock option, as defined by Section 422 of the Code (“ISO”)
granted prior to the execution of this Agreement, or (ii) any stock appreciation
or similar right, whether or not limited, granted in tandem with any ISO
described in clause (i). The Gross-Up Payment will be in an amount such that,
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed on the Payment.
          (b) Subject to the provisions of Section 10(f), all determinations
required to be made under this Section 10, including whether an Excise Tax is
payable by the Executive and the amount of such Excise Tax and whether a
Gross-Up Payment is required to be paid by the Company to the Executive and the
amount of such Gross-Up Payment, if any, will be made by a nationally recognized
accounting firm (the “Accounting Firm”) selected by the Executive in his sole
discretion. The Executive will direct the Accounting Firm to submit its
determination and detailed supporting calculations to both the Company and the
Executive within thirty (30) calendar days after the Termination Date, if
applicable, and any such other time or times as may be requested by the Company
or the Executive. If the Accounting Firm determines that any Excise Tax is
payable by the Executive, the Company will pay the required Gross-Up Payment to
the Executive within five (5) business days after receipt of such determination
and calculations with respect to any Gross-Up Payment to the Executive. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
will, at the same time as it makes such determination, furnish the Company and
the Executive an opinion that the Executive has substantial authority not to
report any Excise Tax on his federal, state or local income or other tax return.
As a result of the uncertainty in the application of Section 4999 of the Code
(or any successor provision thereto) and the possibility of similar uncertainty
regarding applicable state or local tax law at the time of any determination by
the Accounting Firm hereunder, it is possible that Gross-Up Payments which will
not have been made by the Company should have been made (an “Underpayment”),
consistent with the

9



--------------------------------------------------------------------------------



 




calculations required to be made hereunder. In the event that the Company
exhausts or fails to pursue its remedies pursuant to Section 10(f) and the
Executive thereafter is required to make a payment of any Excise Tax, the
Executive will direct the Accounting Firm to determine the amount of the
Underpayment that has occurred and to submit its determination and detailed
supporting calculations to both the Company and the Executive as promptly as
possible. Any such Underpayment will be promptly paid by the Company to, or for
the benefit of, the Executive within five (5) business days after receipt of
such determination and calculations.
          (c) The Company and the Executive will each provide the Accounting
Firm access to and copies of any books, records and documents in the possession
of the Company or the Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determinations and calculations
contemplated by Section 10(b). Any determination by the Accounting Firm as to
the amount of the Gross-Up Payment will be final and binding upon the Company
and the Executive.
          (d) The federal, state and local income or other tax returns filed by
the Executive will be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
the Executive. The Executive will make proper payment of the amount of any
Excise Payment, and at the request of the Company, provide to the Company true
and correct copies (with any amendments) of his federal income tax return as
filed with the Internal Revenue Service and corresponding state and local tax
returns, if relevant, as filed with the applicable taxing authority, and such
other documents reasonably requested by the Company, evidencing such payment. If
prior to the filing of the Executive’s federal income tax return, or
corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, the
Executive will within five (5) business days pay to the Company the amount of
such reduction.
          (e) The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Section
10(b) will be borne by the Company. If such fees and expenses are initially paid
by the Executive, the Company will reimburse the Executive the full amount of
such fees and expenses within five (5) business days after receipt from the
Executive of a statement therefor and reasonable evidence of his payment
thereof.
          (f) The Executive will notify the Company in writing of any claim by
the Internal Revenue Service or any other taxing authority that, if successful,
would require the payment by the Company of a Gross-Up Payment. The Executive
will not pay such claim prior to the earlier of (i) the expiration of the
30-calendar-day period following the date on which he gives such notice to the
Company and (ii) the date that any payment of amount with respect to such claim
is due. If the Company notifies the Executive in writing prior to the expiration
of such period that it desires to contest such claim, the Executive will:
               (i) provide the Company with any written records or documents in
his possession relating to such claim reasonably requested by the Company;
               (ii) take such action in connection with contesting such claim as
the Company shall reasonably request in writing from time to time, including
without limitation accepting legal representation with respect to such claim by
an attorney competent in respect of the subject matter and reasonably selected
by the Company;
               (iii) cooperate with the Company in good faith in order
effectively to contest such claim; and
               (iv) permit the Company to participate in any proceedings
relating to such claim;
provided, however, that the Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless the Executive, on an after-tax
basis, for and against any Excise Tax or income tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Section 10(f), the Company will control all proceedings taken in connection with
the contest of any claim contemplated by this Section 10(f) and, at its sole
option, may pursue or forego any and all administrative

10



--------------------------------------------------------------------------------



 



appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim (provided, however, that the Executive may participate
therein at his own cost and expense) and may, at its option, either direct the
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
the tax claimed and sue for a refund, the Company will advance the amount of
such payment to the Executive on an interest-free basis and will indemnify and
hold the Executive harmless, on an after-tax basis, from any Excise Tax or
income or other tax, including interest or penalties with respect thereto,
imposed with respect to such advance; and provided further, however, that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of the Executive with respect to which the contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Company’s control of any such contested claim will be limited to issues with
respect to which a Gross-Up Payment would be payable hereunder and the Executive
will be entitled to settle or contest, as the case may be, any other issue
raised by the Internal Revenue Service or any other taxing authority.
          (g) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 10(f), the Executive receives any refund with
respect to such claim, the Executive will (subject to the Company’s complying
with the requirements of Section 10(f)) promptly pay to the Company the amount
of such refund, less all out-of-pocket costs and expenses related thereto
(together with any interest paid or credited thereon after any taxes applicable
thereto). If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 10(f), a determination is made that the Executive
will not be entitled to any refund with respect to such claim and the Company
does not notify the Executive in writing of its intent to contest such denial or
refund prior to the expiration of thirty (30) calendar days after such
determination, then such advance will be forgiven and will not be required to be
repaid and the amount of any such advance will offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid by the Company to the
Executive pursuant to this Section 10.
     11. Successors and Binding Agreement:
          (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Agreement), but shall not
otherwise be assignable, transferable or delegable by the Company.
          (b) This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.
          (c) This Agreement is personal in nature and neither of the parties
hereto shall, without the consent of the other, assign, transfer or delegate
this Agreement or any rights or obligations hereunder except as expressly
provided in Section 11(a) hereof. Without limiting the generality of the
foregoing, the Executive’s right to receive payments hereunder shall not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest or otherwise, other than by a transfer by his will or by the laws of
descent and distribution and, in the event of any attempted assignment or
transfer contrary to this Section 11(c), the Company shall have no liability to
pay any amount so attempted to be assigned, transferred or delegated.
          (d) The Company and the Executive recognize that each party will have
no adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and the
Executive hereby agree and consent that the other shall be entitled to a decree
of specific performance mandamus or other appropriate remedy to enforce
performance of this Agreement.

11



--------------------------------------------------------------------------------



 



     12. Notice:
          For all purposes of this Agreement, all communications including
without limitation notices, consents, requests or approvals, provided for herein
shall be in writing and shall be deemed to have been duly given when delivered,
or five (5) business days after having been mailed by United States registered
or certified mail, return receipt requested, postage prepaid, addressed to the
Company (to the attention of the Secretary of the Company) at its principal
executive office and to the Executive at his principal residence, or to such
other address as any party may have furnished to the other in writing and in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.
     13. Governing Law:
          The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Ohio, without giving
effect to the principles of conflict of laws of such State.
     14. Validity:
          If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
     15. Miscellaneous:
          No provisions of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
the Executive and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement.
     16. Counterparts:
          This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
     17. Prior Agreement:
          This Agreement supersedes the Prior Agreement, which Prior Agreement
shall, without further action, be terminated and superseded as of the date
hereof.
          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

                  THE LAMSON & SESSIONS CO.    
 
           
 
  By:   /s/ John B. Schulze
 
   
 
                John B. Schulze    
 
           Chairman of the Board    
 
                /s/ Michael J. Merriman, Jr.              
 
                Michael J. Merriman, Jr.    

12